Case 3:19-cv-00619-CHB Document 13 Filed 08/04/20 Page 1 of 1 PageID #: 296




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

TDC SPECIALTY INSURANCE                             )
COMPANY,                                            )
                                                    )         Civil Action No. 3:19-CV-619-CHB
          Plaintiff,                                )
                                                    )
v.                                                  )                  JUDGMENT
                                                    )
MASONIC HOMES OF KENTUCKY,                          )
INC.,                                               )

          Defendant.
                                        ***   ***       ***    ***
     In accordance with the Order [R. 12] entered with this Judgment,

     IT IS HEREBY ORDERED as follows:

     1.        Plaintiff’s Complaint is dismissed without prejudice.

     2.        The Clerk is directed to close the case.

     3.        This is a FINAL and APPEALABLE JUDGMENT, and there is no just cause

               for delay.

     This the 4th day of August, 2020.




                                               -1-
